

EXHIBIT 10.1
 
AGREEMENT OF AMENDMENT
 
Dated as of February 16, 2006
 
Reference is made to (i) that certain Revolving Credit and Security Agreement
dated as of February 25, 2003 (as from time to time and as hereby amended, the
“Credit Agreement”) among XL Re Ltd (the “Borrower”), CAFCO, LLC (formerly
Corporate Asset Funding Company, Inc., “CAFCO”), CRC Funding, LLC (formerly
Corporate Receivables Corporation, “CRC”), CHARTA, LLC (formerly CHARTA
Corporation, “CHARTA”), CIESCO, LLC (formerly CIESCO, L.P., “CIESCO”), Citibank,
N.A. (“Citibank”), the other banks from time to time parties thereto and
Citicorp North America, Inc., as agent (the “Agent”), and (ii) that certain
Control Agreement dated as of February 25, 2005 (as from time to time amended,
the “Control Agreement”) among the Borrower, the Agent and Mellon Bank, N.A.
(the “Securities Intermediary”). Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Control Agreement, as the case may be.
 
The parties to the Credit Agreement agree that, effective as of the date hereof,
the definition of “Secondary Lender Stated Expiration Date” set forth in Section
1.01 of the Credit Agreement is hereby amended by replacing the date “February
16, 2006” set forth therein with the date “March 6, 2006”.
 
The parties to the Credit Agreement agree that, effective as of the Extension
Effective Date, the definition of “Secondary Lender Stated Expiration Date” set
forth in Section 1.01 of the Credit Agreement is amended by replacing the date
“March 6, 2006” set forth therein after giving effect to this Agreement of
Amendment with the date “February 14, 2007”.
 
As used herein the term “Extension Effective Date” shall mean the date upon
which the Borrower shall have received written notice from the Agent that such
date shall have occurred.
 
The parties to the Credit Agreement hereby agree that, effective as of the date
hereof, Section 4.01(l) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:
 
“(l) Financial Condition. The audited consolidated financial statement of the
Borrower as of December 31, 2004, certified by PricewaterhouseCoopers LLP
independent auditors, fairly presents in conformity with GAAP the financial
position of the Borrower and its consolidated Subsidiaries at such date and
since such date, other than as disclosed in XL Capital Ltd’s filings with the
SEC made on or prior to February 16, 2006, there has been no material adverse
change in the business, financial condition or results of operations of the
Borrower.
 
The parties to the Credit Agreement hereby agree that, effective as of the date
hereof, Section 5.01(e) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:
 

 
 

--------------------------------------------------------------------------------

 



 
“(e) Audits. The Borrower shall biennially, if the Borrower’s financial strength
shall be rated at least “A-” by S&P and at least “A3” by Moody’s, and annually
if the Borrower’s financial strength shall not have at least both such ratings
(or more frequently as the Agent may require after the occurrence of and during
the continuance of a Default or an Event of Default) and at the sole cost and
expense of the Borrower (i) cause an auditor selected by the Borrower and
consented to in writing by the Agent (which consent shall not be unreasonably
withheld if no Default or Event of Default has occurred and is continuing), to
enter the premises of the Borrower and any Person to whom the Borrower delegates
all or any portion of its duties under any Program Document and conduct a
commercial finance examination of the books, records and accounts of the
Borrower or such other Person relating to its business, financial condition,
operations and the Borrower ‘s or such other Person’s performance under the
Program Documents to which the Borrower is a party, (ii) permit such auditors to
discuss the Borrower’s or such other Person’s affairs, financial condition and
performance under this Agreement, the Custodial Agreement, the Control Agreement
and the Fee Letter with the officers, partners, employees and accountants of the
Agent, (iii) cause such auditor to provide to the Agent, for itself and as agent
for the Secured Parties, with a certified report in respect of the foregoing,
which shall be in form and scope reasonably satisfactory to the Agent, and
(iv) authorize such auditor to discuss such affairs, finances and performance
with representatives of the Agent and its designees; it being understood that
such commercial finance examination and report of such auditors may be
coordinated with the Borrower ‘s regular annual audit by the Borrower ‘s
accountants; provided, that so long as no Default or Event of Default shall have
occurred and be continuing the examinations, the discussions and the reports
contemplated by clause (i), (ii), (iii) and (iv) of this Section 5.01(e) shall
be limited in scope to the information, procedures and subject matter
contemplated by Schedule VI hereto.”
 
The parties to the Credit Agreement hereby agree that, effective as of the date
hereof, Schedule VI of the Credit Agreement is hereby amended by replacing it in
its entirety with Annex A attached hereto.
 
The parties to the Control Agreement hereby agree that, effective as of the date
hereof, Schedule I of the Control Agreement is hereby amended by replacing it in
its entirety with Annex B attached hereto.
 
The Borrower represents and warrants to the Agent, Citibank, CAFCO, CRC, CHARTA
and CIESCO that immediately after giving effect to this Agreement of Amendment,
(i) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects, and (ii) no Default or
Event of Default shall be continuing.
 

 
 

--------------------------------------------------------------------------------

 

This Agreement of Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.
 
THIS AGREEMENT OF AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
All references in any Program Document to the Credit Agreement or the Control
Agreement on and after the date hereof shall be deemed to refer to the Credit
Agreement or the Control Agreement, as the case may be, as amended hereby, and
the parties hereto agree that on and after the date hereof, the Credit Agreement
and the Control Agreement, as amended hereby, are in full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 


CITICORP NORTH AMERICA, INC.,
as Agent
 
 
By:       /s/ Arthur Bovino        
         Name:  Arthur Bovino
         Title:    Vice President
CITIBANK, N.A.,
as Secondary Lender
 
 
By:       /s/ Arthur Bovino        
         Name:  Arthur Bovino
         Title:    Vice President
 
CAFCO, LLC, as Lender
 
By: Citicorp North America, Inc., as
Attorney-in-Fact
 
 
By:       /s/ Arthur Bovino        
         Name:   Arthur Bovino
         Title:     Vice-President
 
CRC FUNDING, LLC, as Lender
 
By: Citicorp North America, Inc., as
Attorney-in-Fact
 
 
By:       /s/ Arthur Bovino        
         Name:   Arthur Bovino
         Title:     Vice-President
 
CHARTA, LLC, as Lender
 
By: Citicorp North America, Inc., as
Attorney-in-Fact
 
 
By:        /s/ Arthur Bovino        
          Name:  Arthur Bovino
          Title:    Vice-President
 
CIESCO, LLC, as Lender
 
By: Citicorp North America, Inc., as
Attorney-in-Fact
 
 
By:        /s/ Arthur Bovino        
         Name:  Arthur Bovino
         Title:    Vice-President
 
XL RE LTD,
as Borrower
 
 
 
By:        /s/ Gregory S. Hendrick      
         Name:   Gregory S. Hendrick
         Title:     President &
                       Chief Underwriting Officer
 
MELLON BANK, N.A.,
as Securities Intermediary,
solely with respect to the Control Agreement
 
 
By:        /s/ Dawn V. Robertson      
        Name:  Dawn V. Robertson
        Title:    Vice President